EXHIBIT 99.1 February 8, 2013 Nova Scotia Securities Commission Securities Commission of Newfoundland and Labrador Alberta Securities Commission Saskatchewan Financial Services Commission, Securities Division The Manitoba Securities Commission New Brunswick Securities Commission Ontario Securities Commission British Columbia Securities Commission Prince Edward Island Securities Office Autorité des marchés financiers Registrar of Securities, Yukon Re:Ivanhoe Energy Inc. Pursuant to a request from the reporting issuer, we wish to advise you of the following dates in connection with their Annual Meeting of Shareholders: DATE OF MEETING: April 22, 2013 RECORD DATE FOR NOTICE: March 12, 2013 RECORD DATE FOR VOTING: March 12, 2013 BENEFICIAL OWNERSHIP DETERMINATION DATE: March 12, 2013 SECURITIES ENTITLED TO NOTICE: Common SECURITIES ENTITLED TO VOTE: Common Yours very truly, Larry Calixtro Associate Manager, Trust Central Services cc:CDS & Co.(Via Fax) sg/NM_Ivanhoe
